DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 36-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lasiter et al. (US 2019/0067221) in view of Dalmia (US 2018/0034134).
In regards to claim 1, Lasiter discloses of a device, comprising: a first antenna substrate (for example see 210) including one or more antennas (for example 212, 214); a metallization structure (for example see 230); a first spacer (for example 260) disposed between the first antenna substrate (210) and the metallization structure (230, see Figs 2A, 3A), configured to maintain a constant distance between the first antenna substrate (210) and the metallization structure (230); and a first plurality of conductive elements (for example 255), disposed within the first spacer (260), configured to electrically couple the first antenna substrate (210) to the metallization structure (230), wherein the first spacer (260) is configured to enclose all the conductive elements (255), electrically coupled to the first antenna substrate (210), and is configured to form an air gap (for example 270) between the first antenna substrate (210) and the metallization structure (230), and wherein the first plurality of conductive elements (255) is separated by air in the air gap (270).  
However, Lasiter does not explicitly disclose of wherein the device further comprises an electromagnetic interference (EMI) shield configured to at least partially enclose the metallization structure and a molded structure disposed on the metallization structure on a side opposite the first antenna substrate.
Dalmia discloses of a device comprising and antenna substrate (for antenna elements 216) and a metallization structure (for example see 205), wherein the device further comprises an electromagnetic interference (EMI) shield (for example 318, see Paragraphs 0028, 0066) configured to partially enclose the metallization structure and a molded structure (see Paragraphs 0041, 0047) disposed on the metallization structure on a side opposite the antenna substrate (for example see Fig 3 and Paragraphs 0028, 0041, 0047, 0066).
It would have been obvious to one of ordinary skill in the art to have an EMI shield enclosing a metallization structure and molded structure in a device opposite an antenna substrate as taught by Dalmia for use as a reflector for Yagi-Uda implementations and for reflecting electromagnetic radiation improving the operational characteristics of the device.
In regards to claim 2, Lasiter in view of Dalmia disclose of the device of claim 1, further comprising a plurality of connection pads (for example see 339 of Lasiter), wherein the plurality of connection pads are electrically coupled to the metallization structure (230) and located on a first side of the metallization structure (230), which is on a same side as the first antenna substrate (210, for example see Lasiter Fig 3A).  
In regards to claim 3, Lasiter in view of Dalmia disclose of the device of claim 2, further comprising at least one electrical component (for example 232 of Lasiter) electrically coupled to the metallization structure (230) on a second side, which is opposite the first antenna substrate (210, for example see Lasiter Figs 2A, 3A).  
In regards to claim 4, Lasiter in view of Dalmia disclose of the device of claim 3, wherein the at least one electrical component (232 of Lasiter) comprises a radio frequency integrated circuit (RFIC, see Lasiter Paragraph 0040 and Dalmia Paragraphs 0022, 0038, 0060, 0067); a power amplifier and a power supply component electrically coupled to the metallization structure; and one or more passive components (see Lasiter Paragraph 0050, Dalmia Paragraphs 0047, 0095), each electrically coupled to the metallization structure on a side opposite the first antenna substrate (for example see Lasiter Paragraphs 0040, 0049-0050 and Dalmia Paragraphs 0022, 0038, 0047, 0060, 0067, 0095).  
In regards to claim 5, Lasiter in view of Dalmia disclose of the device of claim 3, wherein the at least one electrical component (232 of Lasiter, 210 of Dalmia) is encapsulated in a mold compound (234, see Lasiter Fig 3A, Paragraph 0040; Dalmia 212/213, Fig 3 and Paragraph 0041).  
In regards to claim 6, Lasiter in view of Dalmia disclose of the device of claim 5, wherein the electromagnetic interference (EMI) shield (318 of Dalmia) configured to at least partially enclose the mold compound (Lasiter 234, Dalmia 212/213) and the metallization structure (see 230 and Paragraphs 0053, 0057, 0059, 0065, 0069, 0078 of Lasiter; Fig 3 and Paragraphs 0028, 0066 of Dalmia).  
In regards to claim 7, Lasiter in view of Dalmia disclose of the device of claim 6, wherein the EMI shield (for example 318 of Dalmia) is electrically coupled to the first spacer (see 260 of Lasiter, see Fig 3 of Dalmia) and to a ground (for example see Lasiter Paragraphs 0053, 0057, 0059, 0065, 0069, 0078 and Dalmia Fig 3 and Paragraphs 0028, 0066).  
In regards to claim 8, Lasiter in view of Dalmia disclose of the device of claim 1, wherein the first spacer (260 of Lasiter) is formed from a conductive material (for example see Lasiter Paragraph 0059, supports 260 may be covered with metal (conductive) layers 280).  
In regards to claim 9, Lasiter in view of Dalmia disclose of the device of claim 8, wherein the first spacer (260 of Lasiter) is coupled to a ground (for example see Lasiter Fig 3A and Paragraph 0059, supports covered with metal layers 280 and may be connected to a ground layer).  
In regards to claim 10, Lasiter in view of Dalmia disclose of the device of claim 1, wherein there is at least one conductive element per antenna (Lasiter antenna elements 212, 214 must have a feed from a conductive element for operation).  
In regards to claim 12, Lasiter in view of Dalmia disclose of the device of claim 1, wherein the first plurality of conductive elements (255 of Lasiter) are pillars or bars (for example see Lasiter Figs 2A, 3A).  
In regards to claim 13, Lasiter in view of Dalmia disclose of the device of claim 1, wherein the first plurality of conductive elements (255 of Lasiter) are copper (Cu), aluminum (Al), silver (Ag), gold (Au) or combinations thereof (for example see Lasiter Paragraph 0056).  
In regards to claim 36, Lasiter in view of Dalmia disclose of the device of claim 1, wherein the metallization structure (230 of Lasiter, see Figs 2B, 4 of Dalmia) comprises: a plurality of metal layers; a plurality of insulating layers, wherein at least one insulating layer is disposed between adjacent metal layers; and a plurality of vias, wherein the plurality of vias are used to electrically couple at least some portions of different metal layers (for example see Lasiter Figs 2A, 3A, 4A-4D, Paragraphs 0049-0050 and Dalmia Figs 2B, 3 and Paragraphs 0034, 0038, 0040, 0042).  
In regards to claim 37, Lasiter in view of Dalmia disclose of the device of claim 36, wherein the plurality of insulating layers are at least one of a polyimide (PI), benzocyclobuten (BCB), polybenzoxazole (PBO), an acrylic, or an epoxy material (for example see Dalmia Paragraph 0034).  
In regards to claim 38, Lasiter in view of Dalmia disclose of the device of claim 36, wherein the plurality of metal layers and vias may be formed of at least one of copper (Cu), aluminum (Al), silver (Ag), gold (Au) or combinations thereof (for example see Dalmia Paragraph 0038, 0040, 0042).  
In regards to claim 39, Lasiter in view of Dalmia disclose of the device of claim 1, wherein the device is an antenna module (for example see Lasiter Figs 2A, 3A, Paragraph 0039 and Dalmia Figs 2B, 3, Paragraph 0060).  
In regards to claim 40, Lasiter in view of Dalmia disclose of the device of claim 1, wherein the device is selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle (for example see Lasiter Fig 14, Paragraph 0086 and Dalmia Paragraphs 0022, 0087, 0098).  
In regards to claim 41, Lasiter discloses of a method of fabricating a device, comprising: forming a metallization structure (for example see 230); forming a first spacer (for example 260) on the metallization structure (230), wherein the first spacer (260) is configured to maintain a constant distance between a first antenna substrate (for example see 210) and the metallization structure (230); forming a first plurality of conductive elements (for example 255), disposed within the first spacer (260), configured to electrically couple the first antenna substrate (210) to the metallization structure (230); and attaching the first antenna substrate (210) including one or more antennas (for example 212, 214) to the first spacer (260) and first plurality of conductive elements (255), wherein the first spacer (260) encloses all the conductive elements (255), is electrically coupled to the first antenna substrate (210) and forms an air gap (for example 270) between the first antenna substrate (210) and the metallization structure (230), and wherein the first plurality of conductive elements (255) is separated by air in the air gap (270).  
However, Lasiter does not explicitly disclose of forming an electromagnetic interference (EMI) shield configured to at least partially enclose the metallization structure and a molded structure disposed on the metallization structure on a side opposite the first antenna substrate.
Dalmia discloses of a method of fabricating a device comprising and antenna substrate (for antenna elements 216) and a metallization structure (for example see 205), wherein the method further comprises forming an electromagnetic interference (EMI) shield (for example 318, see Paragraphs 0028, 0066) configured to partially enclose the metallization structure and a molded structure (see Paragraphs 0041, 0047) disposed on the metallization structure on a side opposite the antenna substrate (for example see Fig 3 and Paragraphs 0028, 0041, 0047, 0066).
It would have been obvious to one of ordinary skill in the art to have an EMI shield enclosing a metallization structure and molded structure in a device opposite an antenna substrate as taught by Dalmia for use as a reflector for Yagi-Uda implementations and for reflecting electromagnetic radiation improving the operational characteristics of the device.
In regards to claim 42, Lasiter in view of Dalmia disclose of the method of claim 41, further comprising: forming a plurality of connection pads (for example 339 of Lasiter) electrically coupled to the metallization structure (230) and located on a first side of the metallization structure (230), which is on a same side as the first antenna substrate (210, for example see Lasiter Fig 3A).  
In regards to claim 43, Lasiter in view of Dalmia disclose of the method of claim 42, further comprising forming at least one electrical component (for example 232 of Lasiter) electrically coupled to the metallization structure (230) on a second side, which is opposite the first antenna substrate (210, for example see Lasiter Fig 3A).  
In regards to claim 44, Lasiter discloses of the method of claim 43, wherein the at least one electrical component (232) comprises a radio frequency integrated circuit (RFIC, see Lasiter Paragraph 0040; and Dalmia Paragraphs 0022, 0038, 0060, 0067); a power amplifier and a power supply component electrically coupled to the metallization structure; and one or more passive components (for example see Lasiter Paragraph 0050; Dalmia Paragraphs 0047, 0095), each electrically coupled to the metallization structure (230) on a side opposite the first antenna substrate (210, for example see Lasiter Paragraphs 0040, 0049-0050 and Dalmia Paragraphs 0022, 0038, 0047, 0060, 0067, 0095).  
In regards to claim 45, Lasiter in view of Dalmia disclose of the method of claim 43, further comprising: encapsulating the at least one electrical component (232 of Lasiter, 210 of Dalmia) in a mold compound (for example 234, see Lasiter Fig 3A, Paragraph 0040; Dalmia 212/213, Fig 3 and Paragraph 0041).  
In regards to claim 46, Lasiter in view of Dalmia disclose of the method of claim 45, wherein forming the electromagnetic interference (EMI) shield (318 of Dalmia) configured to at least partially enclose the mold compound (Lasiter 234, Dalmia 212/213) and the metallization structure (for example see Lasiter 230, Paragraphs 0053, 0057, 0059, 0065, 0069, 0078; and Fig 3 and Paragraphs 0028, 0066 of Dalmia).  
In regards to claim 47, Lasiter in view of Dalmia disclose of the method of claim 46, further comprising: electrically coupling the EMI shield (318 of Dalmia) to the first spacer (260 of Lasiter, see Dalmia Fig 3) and to a ground (for example see Lasiter Paragraph 0053, 0057, 0059, 0065, 0069, 0078 and Dalmia Fig 3 and Paragraphs 0028, 0066).  
In regards to claim 48, Dalmia in view of Lasiter disclose of the method of claim 41, as found within the explanation above, wherein the first spacer (260 of Lasiter) and the first plurality of conductive elements (255) are attached to the first antenna substrate (210) via solder balls (for example see 319, 339 of Lasiter).
However, Lasiter and Dalmia do not explicitly disclose of the method further comprising: grinding the first spacer and the first plurality of conductive elements prior to attaching the first antenna substrate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to grind the first spacer and the first plurality of conductive elements prior to attaching the first antenna substrate as an integral step in preparing for the soldering process that is notoriously well known and widely practiced the in art to create a clean bonding surface for the solder to adhere.

Allowable Subject Matter
Claims 14-35 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 14, the prior art does not disclose of the device further comprising: a plurality of additional antenna substrates including one or more antennas; a plurality of additional spacers, wherein each additional spacer is disposed between and configured to maintain an associated constant distance between one of the plurality of additional antenna substrates and the metallization structure; and a plurality of additional conductive elements, wherein at least one conductive element of the plurality of additional conductive elements is disposed within each additional spacer and is configured to electrically couple each of the additional antenna substrates to the metallization structure, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 15-22 are also allowed as being dependent on claim 14.  
In regards to claim 23, the prior art does not disclose of the device further comprising: a second antenna substrate including one or more antennas: a second spacer, wherein the second spacer is disposed between and configured to maintain a second constant distance between the second antenna substrate and the first antenna substrate; and a second plurality of conductive elements, disposed within the second spacer, configured to electrically couple the second antenna substrate to the first antenna substrate, wherein the second spacer is configured to enclose all the second plurality of conductive elements, electrically coupled to the second antenna substrate, and is configured to form a second air gap between the second antenna substrate and the first antenna substrate, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 24-35 are also allowed as being dependent on claim 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11 and 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 11, the prior art does not disclose of the device of claim 10, wherein there is at least 4 conductive elements per antenna, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 49, the prior art does not disclose of the method of claim 41, further comprising: forming a plurality of additional spacers, wherein each additional spacer is disposed between and configured to maintain an associated constant distance between one of a plurality of additional antenna substrates and the metallization structure; and forming a plurality of additional conductive elements, wherein at least one conductive element of the plurality of additional conductive elements is disposed within each additional spacer and is configured to electrically couple each of the additional antenna substrates to the metallization structure; and attaching the plurality of additional antenna substrates, including one or more antennas, to the plurality of additional spacers and to the plurality of additional conductive elements, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 50 is also objected to as being dependent on claim 49.  

Response to Arguments
Applicant’s arguments filed 8/2/22, with respect to the rejection(s) of claims 1 and 41 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Dalmia (US 2018/0034134).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844